DETAILED ACTION

Claims 1-13, 15-39, 42-44 allowed are allowed over the prior art of the record.

		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particular of a measuring element for registering forces as presented in the independent claims 1, 18, 34, 39, 43 and 44.  Major emphasis is being placed upon the provision of a first and a second measuring longitudinal arms deflectable perpendicularly relative to each other and a specifics deformation section along with an actuator to adjust an elongation or contraction, or with force measured in specific first and second measurement ranges, or the provision of a detector to register a size of an intermediate space related to the arms,  in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest art is Duggan U.S. Patent No. 4251918  which discloser an extensimeter teaching the provision of two measuring arm, however, it fails to show any of an actuator, specific first and second measurement ranges, or the provision of a detector to register a size of an intermediate space related to the arms, as required by the independent claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on 

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, January 12, 2022